Citation Nr: 0913648	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  99-03 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 80 
percent for complete avulsion of the left brachial plexus 
with paralytic anesthesia of the left upper extremity with 
phantom limb pain (minor).

2.  Entitlement to a disability rating in excess of 20 
percent for Horner's syndrome with impaired accommodation.

3.  Entitlement to a disability rating in excess of 10 
percent for paralysis of the left hemidiaphragm.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to November 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the Denver, 
Colorado Department of Veterans' Affairs (VA) Regional Office 
(RO).

In an August 2000 decision, the Board denied the Veteran's 
claims.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  An 
order by the Court, dated January 2001, granted a Joint 
Motion for Remand and vacated the prior Board of Veteran's 
Appeals decision.  In an October 2001 decision, the Board 
again denied the Veteran's claims.  The Veteran appealed this 
decision to the Court and, in December 2002, the Court 
vacated the Board's decision and remanded the case back to 
the Board for further proceedings.  The claim was then 
appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), which remanded the claim 
back to the Court in April 2004.  By a June 2004 decision, 
the Court again vacated the Board's October 2001 decision and 
remanded the case back to the Board for readjudication of the 
issue.  The claim was then appealed to the Federal Circuit, 
which, in May 2008, summarily affirmed the Court's previous 
judgment.  

It also appears that during the pendency of this appeal, the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU rating), under 38 C.F.R. § 
4.16, was previously referred to the RO by the Board in 
October 2001.  As this matter is not properly before the 
Board, it is again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  

The Board observes that further development is required under 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
and implemented at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2008).  VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence that the claimant is expected to provide.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In this case, as the Veteran's claim was filed prior to the 
enactment of VCAA, he was not provided such notice prior to 
the adjudication of his claims.  The Board further observes 
that the Veteran was also not provided notice of VCAA at any 
time after its enactment.  In addition, in the present 
appeal, the Veteran was not provided with notice consistent 
with the Court's declaration in Vazquez.  Thus, corrective 
notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
corrective notice pursuant to the VCAA 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103A, 5106, 5107, and 5126, and 
implemented at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  Such notice 
should also be consistent with the Court's 
holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) with regard to his claims 
for increased ratings. 

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
